Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 
Detailed Action
This is an office action in response to amendments and arguments filed for application 15/342,224 on 02/12/2021. Claims 1-3 and 5-7 and 10-17 are currently pending and will be examined below. Claims 1, 13 and 14 are currently amended. 

Response to Arguments and Amendments
Applicant’s arguments, see pgs. 9-15, filed 02/12/2021, with respect to the rejection(s) of claim(s) 1, 13 and 14 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith (US Pub. 2016/0197844).

Claim Rejections - 35 USC § 112
Claims 1-3 and 5-7 and 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant’s basis for amending claim 1 with new limitation
relocating of the one or more data units from the corresponding computing machine to a different computing machine from the plurality of computing machines, via relocating a first percentage of the one or more data units and subsequently relocating a second percentage of the one or more data units, wherein the second percentage of data units is greater than the first percentage of data units
is allegedly in paragraph 43 of the instant application. However, application does not appear to support this new limitation. Paragraph 43 states that “the percentage of the critical data unit to be moved starts from the movement granularity (extracted from the configuration repository) and it is increased by the same amount repeatedly up to the whole critical data unit,” which appears to be the referenced support for the new claim 1 language. However, plain reading of this support language would indicate that the data is not first relocated by a first percentage and then a second, larger percentage as indicated in new claim 1 language, but rather that some multiple of a granule as indicated in the configuration repository (Fig. 3 #355; Par. [0031]) is eventually transferred. Equally important, the support language indicates that the data is “to be moved,” not that it is actually moved. This is important because there is no explicit indication that a data granule is moved, but instead this language indicates that there are calculations being performed to determine the maximum multiple of a data 
	Dependent claims 2-3 and 5-7 and 10-12 and 15-17 inherit the limitations of independent claims 1, 13 and 14, do not cure the deficiencies of their parent claims, and are therefore rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brooker (US Pat. 9804993) in view of Smith (US Pub. 2016/0197844).
Referring to claim 1, Brooker teaches a method for managing a database (Fig. 1 #100; data storage system environment) comprising: 
monitoring one or more machine parameters relating to operation of each computing machine over time [Col. 5 Lines 37-38; “Indicators include or be based in part on historical, current and/or predicted characteristics and/or information (over time).” Col. 5 Lines 53-60 “storage monitoring . 
monitoring one or more unit parameters relating to operation of each data unit on the corresponding computing machine [Col. 5 Lines 56-59 “…the storage monitoring system 118 may use indicators of memory usage…operating system utilization, read/write operations (unit parameters), etc…”] over time [Col. 3 Lines 4-6 “indicator is measured to determine if data storage is or will be sufficiently responsive (over time).”], wherein the one or more unit parameters relate to trends for respective consumed resources and also to trends for respective free resources that are storing at least one data for greater than a threshold period of time [Brooker teaches using indicators that correspond to unit parameters, including memory usage, utilization (consumed CPU processing), and read/write operations (Col. 5 Lines 53-60) and free space as one of the indicator criteria it uses in making decisions to move volumes (Col. 6 Lines 1-8). Indicators are used for trend analysis (Col. 3 Lines 4-21), which can be based on thresholds of time (i.e. past, present, future), and calculations like IOPS (Col. 3 Lines 55-59) are necessarily dependent on some time threshold]. 
detecting a relocation condition corresponding to a missing fulfilment of one or more targets according to the monitored unit parameters [Col. 5 Lines 56-60 “…the storage monitoring system 118 may use indicators of memory usage…operating system utilization, read/write operations, (unit parameters) etc. to determine one or more indicators of server health (i.e., detecting a relocation condition) are at or lower than a threshold level (missing fulfillment of targets)”]. 
verifying a fulfillment of the targets according to monitored unit parameters and the monitored machine parameters at the different computing machine based on the relocation of the percentage of the one or more data units (Fig. 6 #116; #510; Col. 13 [Line 37]- Col 14 [Line 19] storage management system (#116) determines desired target storage utilization, for transferring storage , and 
determining a relocation of a balance of the data units from the corresponding computing machine to the different computing machine based on the verification (Fig. 6 #118 #518; Col. 13 [Line 37]- Col 14 [Line 19] Monitoring system makes a placement decision for the various volumes before decision/transfer (#518) phase).
Brooker does not explicitly teach relocating of the one or more data units from the corresponding computing machine to a different computing machine from the plurality of computing machines, via relocating a first percentage of the one or more data units and subsequently relocating a second percentage of the one or more data units, wherein the second percentage of data units is greater than the first percentage of data units, 
However, from the same field, Smith explicitly teaches relocating of the one or more data units from the corresponding computing machine to a different computing machine from the plurality of computing machines, via relocating a first percentage of the one or more data units and subsequently relocating a second percentage of the one or more data units, wherein the second percentage of data units is greater than the first percentage of data units, 
 (Abs., Par. [0007, 0022-4] rolling upgrade system (#148) moves an increment of source server farm (#112) to the target server farm (#166) based on a variable percentage of request routers (#168)), 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the partial data movement of Smith into the placement determination of Brooker. The motivation for combining these reference would have been to reduce the need for upgrade capacity by moving hardware resources from source to target database during a rolling upgrade as explained in Smith (Par. [0042]).
Referring to claim 2, Brooker and Smith teach Claim 1 as shown above, and Brooker further teaches monitoring one or more machine parameters comprises: estimating a trend of each machine parameter according to the monitored machine parameter [Col. 3 Lines 10-14 ”The indicator used to determine…predictions of storage conditions (estimating a trend) that may include information about resource health (machine parameters)…”] said detecting a relocation condition comprises: detecting the relocation condition according to the trends of the machine parameters [Col. 3 Lines 16-18 “The storage management system uses the information to determine indicators of server performance (detecting relocation condition according to trends).”].
	Referring to claim 3, Brooker and Smith teach Claim 1 as shown above, and Brooker further teaches monitoring one or more unit parameters comprises: estimating a trend of each unit parameter according to the monitored unit parameter [Col. 3 Lines 10-14 “The indicator used to determine …predictions of storage conditions that include information about…utilization, storage trends and/or over-commitment promises (unit parameters)…”]  and detecting a relocation condition comprises: detecting the relocation condition according to the trends of the unit parameters [Col. 3 Lines 10-18 “The storage management system uses the information to determine indicators of server performance, determine past, present or predictions of conditions (detecting relocation condition according to trends).”] 
Referring to claim 6, Brooker and Smith teach Claim 1 as shown above, and Brooker further teaches the method according to claim 1, wherein said detecting a relocation condition comprises: calculating one or more relocation functions each one depending on a corresponding set of one or more of the unit parameters [Col. 10, Lines 7-9, “analyze and rank available implementation resources using determined indicators, such as shared resources/infrastructure in the calculation,” Col. 5 Lines 56-60 “storage monitoring system 118 use indicators of memory usage, storage capacity, network bandwidth…to determine one or more indicators of server health are at or lower than a threshold level , and comparing each relocation function with a corresponding target function depending on a set of one or more of the targets corresponding to the unit parameters of the relocation function [Col. 11, Lines 26-27, “determined indicator 412 compared to one or more thresholds to relocation data,” Col. 4, Lines 28-31, “based on comparison, and if other expected characteristics are satisfied, the storage server selected to host the storage volume” Col. 6 Lines 1-3 “Provisioning system 120 may examine one or more available implementation resources, such as free space or volumes in other storage servers (comparing relocation function with target function depending on unit parameters)…”]. 
Referring to claim 7, Brooker and Smith teach Claim 1 as shown above, and Brooker further teaches the method according to claim 1, wherein said determining relocation comprises: determining one or more candidate relocations adapted to become the relocation [Col. 4 Lines 26-30 “…the effect a volume have on a storage server can be estimated and compared to a threshold. Based on the comparison, storage server selected to host the storage volume (determining one or more candidates adapted to become proposed location).”], and selecting the relocation among the candidate relocations [Col. 4 Lines 33-36 “depending on the lack of urgency, storage management system optimize the placement of one or more storage volumes (selecting relocation according to optimization criteria)”].
Smith explicitly teaches determining and selecting proposed location according to one or more optimization criteria (Fig. 3B #200; Par. [0032] database move component determines whether the capacity of the target farm (#166) is sufficient to handle an incremental level of databases (i.e. optimization criteria)).
Referring to claim 8, Brooker and Smith teach Claim 1 and 7 as shown above, and Brooker further teaches the method according to claim 7, wherein said determining one or more candidate relocations comprises verifying the fulfillment of the targets according to the monitored unit parameters  [Col. 4, lines 29-31, based on comparison  determining relocation (verifying fulfillment of targets)] and the monitored machine parameters for each possible movement of each critical one of the data, causing the missing fulfillment of the targets, from the corresponding computing machine to a different one of the computing machines units [Col. 4 Lines 21-26 “When moving a storage volume, a placement decision based at least in part on several characteristics. Characteristics include…expected performance (machine parameters), storage requirements (unit parameters) and predicted effects on implementation resource selected to host storage volume…if other expected characteristics are satisfied, the storage server selected to host storage volume (verifying fulfillment of targets)….”]. 
Referring to claim 10, Brooker and Smith teach Claim 1 as shown above, and Brooker further teaches the method according to claim 1, in response to an error condition of the database the method comprising: determining the missing fulfillment of the targets corresponding to the error condition [Col. 3 Lines 25-26 “…a storage server report that a series of error-corrected reads have occurred (error condition).”], and triggering said determining a proposed relocation [Col. 3 Lines 26-30 “While the storage server still be operating and the storage not have failed, a storage management system arranges[s] for a transfer of effected volumes from the storage server to a second storage server (i.e. triggering said proposed relocation).”].
Referring to claim 13, see at least the rejection for claim 1. Brooker further teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith [Col. 14 Lines 35-38 “The code may be stored on a computer-readable storage medium, for example, in the form of a computer program comprising a plurality of instructions executable by one or more processors.”], the program instructions being executable by a computing system to cause the computing system to perform a method for managing a database [Fig. 1; #100 (data storage system environment)], the database comprising one or more data units stored in one or more of a plurality of computing machines [Fig. 1; #104, #108 (data units in a plurality of computing machines)].
 Referring to claim 14, see the rejection for claim 13. 
Regarding claim 15, Brooker teaches claim 1 as shown above, and further teaches 
The method according to claim 1, wherein said monitoring one or more machine parameters comprises: identifying one or more recurring peaks of each machine parameter according to the monitored machine parameter [Col. 15 Lines 11-15“…a server's ability to host a volume include processor utilization…demand spikes (identifying peak of machine parameter)…”], and 
wherein said detecting a relocation condition comprises: detecting the relocation condition according to the recurring peaks of the machine parameters [Col. 15 Lines 16-18 “…several volumes removed until indicators return to acceptable levels (detecting the relocation condition).”], and/or 
said determining a proposed relocation comprises: determining the proposed relocation according to the recurring peaks of the machine parameters [Col. 15 Lines 1-5 “The provisioning system may use the…information about other storage servers, and other criteria to determine an available implementation resource (determine proposed relocation).”  Col. 15 Lines 9-14 “While examples of an ability to host a volume may use server and/or volume health, other factors may also be used. For example, a server's ability to host a volume may include…demand spikes (according to the recurring peaks of the machine)”].
Regarding claim 16, see the rejection for claim 15.
Regarding claim 17, see the rejection for claim 15.  


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brooker (US Pat. 9804993) in view of Smith (US Pub. 2016/0197844), and further in view of Buckler (US Pub. 2006/0136370).
Referring to claim 5, Brooker and Smith teach claim 1 as above and Brooker further teaches the method according to claim 1, wherein said monitoring one or more unit parameters comprises: identifying one or more peaks of each unit parameter according to the monitored unit parameter [Col. 16 Lines 57-61 “…a storage server see a spike in demand from two or more volumes serviced by the storage server. As the volumes increase in size, the storage server predict (identifying one or more recurring peaks) that the volumes do not have enough space (unit parameter)…”], and wherein said detecting a relocation condition comprises: detecting the relocation condition according to the peaks of the unit parameters, and/or said determining a proposed relocation comprises: determining the proposed relocation according to the peaks of the unit parameters [Col. 15 Lines 1-5 “The provisioning system may use the…information about other storage servers, and other criteria to determine an available implementation resource (determine proposed relocation).”  Col. 15 Lines 9-14 “While examples of an ability to host a volume may use server and/or volume health, other factors may also be used. For example, a server's ability to host a volume may include…demand spikes (according to the peaks of the machine).”] Brooker and Smith do not explicitly teach determining the proposed relocation according to the recurring peaks of the unit parameters.
However, from the same field, Buckler teaches determining the proposed relocation according to the recurring peaks of the unit parameters [Par. [0008] “In accordance with another aspect of the present invention there is provided a data processing system for determining database workload periodicity (recurring peaks of unit parameters)…and an allocating module for allocating database resources based on at least one of the fundamental peaks (relocation based on recurring peaks).”]
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the forecasting of Buckler into the monitoring unit parameters of Brooker. The motivation would have been to improve processing efficiency of the system by preemptively allocating resources in anticipation of peak demand as explained in Buckler (Par. [0005]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brooker (US Pat. 9804993) in view of Smith (US Pub. 2016/0197844), and further in view of Chanler (US Pat. 9836243).
Referring to claim 9, Brooker and Smith not explicitly teach each possible movement is a complete movement and/or a partial movement with a predefined granularity.
From the same field, Chanler teaches each possible movement is a complete movement and/or a partial movement with a predefined granularity [Col. 34 Lines 11-13 “data movement granularity M may be 42 tracks to optimize the data movement chunk size (complete movement with predefined granularity).”].
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Chanler into Brooker by adding the granularity of Chanler into the file movement of Brooker.
The motivation for combining these references is explained in Chanler Col. 34 Lines 35-38 “Using such a data movement size of M optimizes performing the data movement for the particular RAID layout and other aspects of the physical storage arrangement/configuration.”

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brooker (US Pat. 9804993) in view of Smith (US Pub. 2016/0197844), and further in view of Tan et al. (US Pub 2013/0304774).
Referring to claim 11, Brooker and Smith do not explicitly teach comprising displaying an indication of the proposed relocation.
From the same field, Tan teaches further comprising displaying an indication of the proposed relocation [Par. 0032 “The visual representation may then be displayed to the administrator…to assist them in deciding whether to accept the new allocation (displaying indication of proposed relocation).”].

The motivation for combining these references is explained in Tan Par. [0032] “The visual representation may then be displayed to the administrator or user via user interface 350 to assist them in deciding whether to accept the new allocation.” 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brooker (US Pat. 9804993) in view of Smith (US Pub. 2016/0197844), and further in view of Tormasov et al. (US Pat. 7,941,510).
Referring to claim 12, Brooker and Smith teach claim 1 as above and further teaches the method according to claim 1, further comprising aggregating the monitored machine parameters of each computing machine and/or the monitored unit parameters of each data unit into one or more aggregated parameters over time [Col. 11 Lines 13-16 “…the monitoring system 118 will combine (i.e. aggregate) information 416 and 418 [Par. 47 “information 416 and 418 may include measurements such as power consumption, temperature, network latency and utilization (monitored machine and/or unit parameters)] such as measurements with historical information (over time) and/or predictions to compute an indicator…”]. 
However, Brooker and Smith do not explicitly teach displaying an indication of the aggregated parameters.
From the same field, Tormasov teaches displaying an indication of the aggregated parameters [Fig. 5 #530; Col. 13 Lines 22-26 “The most common operations available to user through the user interface 510 are starting and shutting down a server, file management operations, resource monitoring, changing administrator's password, saving integrity and functionality of the VE, etc. Table .
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Tormasov into Brooker and Smith by adding the aggregation display of Tormasov into the parameter aggregation of Brooker.
The motivation for combining these references is explained in Tormasov Col 5. Lines 5-7 “The multiple VEEs can be used as individual virtual servers, or can be aggregated into Virtual Server Farms,” the aggregated parameters presented to user for ease of use and comprehension as explained in  Col. 2 Lines 61-63 “The user interface, implemented in the exemplary embodiment, is intuitive and user friendly.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/J MITCHELL CURRAN/Examiner, Art Unit 2157  

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157